1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
     GABRIEL BERRY,                                              Case No.: 16cv1700-MMA (AGS)
11
                                                                 ORDER GRANTING PLAINTIFF’S
12                                            Plaintiff,         COUNSEL’S MOTION FOR
     v.                                                          ATTORNEYS’ FEES PURSUANT TO
13                                                               42 U.S.C. § 406(b)
     ANDREW SAUL, Commissioner of
14   Social Security,                                            [Doc. No. 36]
15
                                            Defendant.
16
17
18            Young Cho, counsel for Gabriel Berry (“Plaintiff”), moves for an award of
19   attorneys’ fees pursuant to 42 U.S.C. § 406(b) in the amount of $20,400.00. See Doc.
20   No. 36-1.1 Andrew Saul, the Commissioner for Social Security, (“Defendant”) takes no
21   position on the reasonableness of counsel’s request. The Court found the matter suitable
22   for determination on the papers and without oral argument pursuant to Federal Rule of
23   Civil Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 37. For the reasons set
24   forth below, the Court GRANTS Plaintiff’s counsel’s motion for attorneys’ fees.
25                                                BACKGROUND
26
27
     1
         All citations refer to the pagination assigned by the CM/ECF system.
28

                                                           -1-                    16cv1700-MMA (AGS)
1           On June 30, 2016, Plaintiff filed this social security appeal challenging the denial
2    of his application for disability benefits. See Doc. No. 1. The parties filed cross-motions
3    for summary judgment, and the assigned magistrate judge issued a well-reasoned Report
4    recommending that the Court grant Plaintiff’s motion. See Doc. Nos. 19, 22, 31. On
5    September 6, 2017, the Court adopted the Report and Recommendation in its entirety and
6    remanded the action to the Social Security Administration for further proceedings. See
7    Doc. No. 32.
8           On remand, the administrative law judge found Plaintiff disabled within the
9    meaning of the Social Security Act as of January 5, 2009. See Doc. No. 36-3 at 13, 14.
10   On August 21, 2019, the Social Security Administration issued a Notice of Award, which
11   acknowledged Plaintiff’s past-due benefits amounted to $81,987.42. See Doc. No. 36-4
12   at 3. Plaintiff’s counsel now moves for an award of $20,400.00 in attorneys’ fees for
13   representing Plaintiff in this action, with credit for the Equal Access to Justice Act
14   (“EAJA”) fees previously paid in the amount of $8,800.00, thus asking for certification of
15   the net fee of $11,600.00. See Doc. No. 36-1, at 2, 8.
16                                            LEGAL STANDARD2
17          “Under 42 U.S.C. § 406(b), a court entering judgment in favor of [a social
18   security] claimant who was represented by an attorney ‘may determine and allow as part
19   of its judgment a reasonable fee for such representation, not in excess of 25 percent of the
20   total of the past-due benefits to which the claimant is entitled by reason of such
21   judgment.’” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc) (quoting
22   § 406(b)(1)(A)). “Within the 25 percent boundary, . . . the attorney for the successful
23   claimant must show that the fee sought is reasonable for the services rendered.”
24
25   2
       Plaintiff’s counsel brings this motion pursuant to 42 U.S.C. § 1383(d)(2)(B), which governs the
26   procedures surrounding fee awards. Doc. No. 36 at 1. In part, § 1383 provides that “[t]he provisions of
     section 406 of this title . . . shall apply to this part to the same extent as they apply in the case of
27   subchapter II of this chapter. . . .” 42 U.S.C. § 1383(d)(2)(A). Given this and the fact that counsel’s
     motion also relies upon § 406, the Court construes counsel’s motion as a request for § 406(b) fees. See
28   De La Cruz v. Astrue, No. 1:08CV0782 DLB, 2012 WL 6136446, at *1 (E.D. Cal. Dec. 10, 2012).

                                                        -2-                          16cv1700-MMA (AGS)
1    Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002).3
2           “[A] district court charged with determining a reasonable fee award under
3    § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee agreements,’ . . .
4    ‘looking first to the contingent-fee agreement, then testing it for reasonableness[.]’”
5    Crawford, 586 F.3d at 1148 (quoting Gisbrecht, 535 U.S. at 793, 808). When
6    determining reasonableness of the fee award, courts must consider “whether the amount
7    need be reduced, not whether the loadstar amount should be enhanced.” Id. at 1149.
8    While there is not a definitive list of factors, courts should consider “the character of the
9    representation and the results the representative achieved.” Gisbrecht, 535 U.S. at 808.
10   “The court may properly reduce the fee for substandard performance, delay, or benefits
11   that are not in proportion to the time spent on the case.” Crawford, 586 F.3d at 1151.
12          Finally, “an EAJA award offsets an award under Section 406(b), so that the
13   [amount of the total past-due benefits the claimant actually receives] will be increased by
14   the . . . EAJA award up to the point the claimant receives 100 percent of the past-due
15   benefits.” Gisbrecht, 535 U.S. at 796.
16                                                 DISCUSSION
17          On March 26, 2013, Plaintiff and the Law Offices of Lawrence D. Rohlfing
18   entered into a Social Security Representation Agreement (“Agreement”). Doc. No. 36-2.
19   Pursuant to the Agreement, Plaintiff agreed to pay counsel a contingency-fee of up to
20   25% of past-due benefits awarded by the Commissioner. See Doc. No 36-1 at 9; see also
21   Doc. No. 36-2. The administrative proceedings became final in August 2019 when the
22   Social Security Administration issued its Notice of Award. See Doc. No. 36-4.
23   Plaintiff’s counsel seeks a total award of $20,400.00 in attorneys’ fees and “bases this fee
24
25   3
       The lodestar calculation does not apply to the instant motion. See Gisbrecht, 535 U.S. at 802
26   (explaining that the lodestar method is applicable to “disputes over the amount of fees properly shifted
     to the loser in the litigation” whereas “Section 406(b) is of another genre: [i]t authorizes fees payable
27   from the successful party’s recovery”); see also Crawford, 586 F.3d at 1148 (“SSDI attorneys’ fees, in
     contrast, are not shifted. They are paid from the award of past-due benefits and the amount of the fee,
28   up to 25% of past-due benefits, is based on the agreement between the attorney and the client.”).

                                                         -3-                           16cv1700-MMA (AGS)
1    on 25% of the net payable past due benefits.” Doc. No. 36-1 at 3. Counsel argues that
2    the amount sought in the instant motion “falls within the range of reasonable”
3    considering “counsel’s firm expended 50.65 combined hours before the District Court
4    from the two civil actions that were necessary to the eventual granting of benefits.” Id. at
5    2. Additionally, if granted by the Court, this award would then be further reduced by the
6    $8,800.00 that has already been received in attorneys’ fees under the EAJA. Id.
7             As an initial matter, the Court notes a seeming discrepancy in the gross and net
8    award sought. Counsel’s notice of motion states that the gross fee is $21,900.00. Doc.
9    No. 36 at 1. However, counsel’s memorandum of points and authorities provides that the
10   amount sought is $20,400.00. Doc. No. 36-1 at 2, 3, 4, 5, 6, 8. Counsel states that he
11   seeks “a fee of $20,400.00 representing 25% of past due benefits.” Id. at 6. Counsel
12   represented Plaintiff “on a contingency fee basis of 25%.” Id. at 9; see also Doc. No. 36-
13   2 at 1. A fee award of $21,900.00 would exceed 25% in light of the $81,987.42 in past
14   due benefits. Accordingly, the Court finds counsel’s motion as one seeking attorneys’
15   fees for $20,400.00.
16            Relatedly, counsel claims the net fee—after accounting for the $8,800.00
17   previously paid—is $13,100.00 in his notice of motion and three times in the
18   memorandum of points and authorities. Doc. No. 36 at 2; Doc. No. 36-1 at 6, 7.
19   However, counsel’s memorandum of points and authorities also claims twice that the net
20   fee is $11,600.00. Doc. No. 36-1 at 2, 8. Given the discussion regarding the gross fee,
21   supra, the Court finds the intended net fee sought is $11,600.00.
22            Upon careful review of the documents submitted, and the applicable law, the Court
23   finds that counsel’s fee request is reasonable. Plaintiff’s counsel expended 50.65 hours
24   on this case. Doc. No. 36-1 at 2; Doc. No 36-5 at 2, 4. The de facto hourly rate is
25   $402.76, which falls on the low end of the range that has been approved by courts in
26   similar cases, including this Court.4 See Crawford, 586 F.3d at 1153 (approving de facto
27
28   4
         The de facto hourly rate is calculated by dividing the $20,400.00 fee request by 50.65 hours.

                                                          -4-                           16cv1700-MMA (AGS)
1    hourly rates of $519, $875, and $902 in 2009); Martinez v. Berryhill, No. 13-cv-272-JLS
2    (JLB), 2017 WL 4700078, at *3 (S.D. Cal. Oct. 19, 2017) (approving de facto hourly rate
3    of $886.52 and noting that “[w]hile such an hourly rate is on the higher end charged for
4    social security appeals, the Court nonetheless concludes that the fee is reasonable in the
5    present case.”); Richardson v. Colvin, No. 15-cv-1456-MMA (BLM), 2017 WL 1683062,
6    at *2 (S.D. Cal. May 2, 2017) (approving de facto hourly rate of $770); Nash v. Colvin,
7    No. 12-cv-2781-GPC (RBB), 2014 WL 5801353, at *2 (S.D. Cal. Nov. 7, 2014)
8    (approving de facto hourly rate of $656); Sproul v. Astrue, No. 11-cv-1000-IEG (DHB),
9    2013 WL 394053, at *2 (S.D. Cal. Jan. 30 2013) (approving de facto hourly rate of
10   $800). Plaintiff’s counsel has also submitted a billing statement detailing the work
11   performed to litigate this case in federal court. See Doc. No. 36-5. Moreover, “[c]ounsel
12   assumed the risk of nonpayment inherent in a contingency agreement,” and the requested
13   fee award of $20,400.00 does not exceed the 25% “statutory cap[.]” Moreno v. Berryhill,
14   No. 13-cv-8492-PLA, 2018 WL 3490777, at *3 (C.D. Cal. July 19, 2018).
15         Finally, there is nothing in the record to suggest substandard performance by
16   counsel, delay, or a disproportionate amount of time spent on this case relevant to the
17   benefits at stake. As a result of counsel’s work, Plaintiff received a highly favorable
18   decision and a significant award of past-due benefits. Thus, none of the factors outlined
19   in Gisbrecht favor reducing the fee award, and the Court concludes that counsel’s request
20   for attorneys’ fees is reasonable.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  -5-                       16cv1700-MMA (AGS)
1                                         CONCLUSION
2          Based on the foregoing, the Court GRANTS Plaintiff’s counsel’s motion for
3    attorneys’ fees and APPROVES an award in the amount of $20,400.00 to the Law
4    Offices of Lawrence D. Rohlfing, offset by $8,800.00 in EAJA fees previously received,
5    resulting in $11,600.00 payable to the Law Offices of Lawrence D. Rohlfing.
6          IT IS SO ORDERED.
7
8    Dated: November 27, 2019
9                                               _____________________________

10                                              Hon. Michael M. Anello
                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -6-                      16cv1700-MMA (AGS)
